DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37–52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 37 (and Claims 38–52 based on their dependence therefrom), the claim recites that the deformable mirror comprises at least one of:
a notch reflector
or
one or more cholesteric liquid crystal (CLC) layers, wherein each of the CLC layers comprises a plurality of chiral structures, wherein each of the chiral structures comprises a plurality of liquid crystal molecules that extend in a layer depth direction and are successively rotated in a first rotation direction, and wherein arrangements of the liquid crystal molecules of the chiral structures vary periodically in a lateral direction perpendicular to the layer depth direction such that the one or more CLC layers are configured to Bragg-reflect incident light


Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 39-41, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0205126 to Schowengerdt.
	Regarding Claim 37, Schowengerdt discloses (e.g., Figs. 6A, 6B, and 8Q, and their corresponding descriptions) a display device, comprising: a waveguide (124/146/288–296) configured to propagate visible light under total internal reflection in a direction parallel to a major surface of the waveguide and to outcouple the visible light in a direction normal to the major surface (Figs. 6A–B); and a mirror (126–136/148–158/298) configured to reflect visible light having a first polarization (e.g., paragraphs 1 one or more cholesteric liquid crystal (CLC) layers, wherein each of the CLC layers comprises a plurality of chiral structures, wherein each of the chiral structures comprises a plurality of liquid crystal molecules that extend in a layer depth direction and are successively rotated in a first rotation direction, and wherein arrangements of the liquid crystal molecules of the chiral structures vary periodically in a lateral direction perpendicular to the layer depth direction such that the one or more CLC layers are configured to Bragg-reflect incident light.
	Schowengerdt teaches that the mirrors may be flat reflective surfaces (e.g., Fig. 6A, paragraph [0062]), a plurality of curved surfaces (e.g., Fig. 6B, paragraph [0063]), or a single curved surface (e.g., Fig. 8Q, paragraph [0088]); however, Schowengerdt does not explicitly disclose that the mirror is deformable.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Schowengerdt to form the mirror as deformable in order to achieve these different embodiments with the same components, that is, it would have been obvious that forming the mirror as deformable or adjustable would achieve greater flexibility and adaptability in design (see, also, e.g., MPEP § 2144.04).
	Regarding Claims 39–41, these claims further define the CLC layers of the deformable mirror, which features are not required by the optional “or” language, and 
Regarding Claim 46, Schowengerdt would have rendered obvious wherein the deformable mirror is configured to redirect the visible light directed by the waveguide toward the deformable mirror back toward the waveguide (e.g., Figs. 6A–B and 8Q, where the light is reflected from within the waveguide to still within the waveguide prior to exiting the waveguide).

Claims 38, 42–45, and 47–52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and in view of the §112 rejection above).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 38, 45, and 47–52, each of these claims recites features at least generally requiring the mirror to be separate physically from the waveguide, or at least outside an outer, outcoupling side, as opposed to Schowengerdt which shows the mirror as internal or integral with the waveguide.  Accordingly, the prior art of record fails to disclose, and would not have rendered obvious, at least these features of these claims, each taken as a whole in combination with the other features respectively recited in Claims 38, 45, and 47–52.
Regarding Claims 42–44, Schowengerdt teaches a plurality of notch reflectors (e.g., 126–136/148–158 of Figs. 6A/B).  Further, Saitoh (US 2019/0317352) teaches a chiral structure that varies periodically (e.g., Figs. 1 and 2).  However, the prior art of record fails to disclose, and would not have rendered obvious, the features recited in Claim 42, including at least “wherein each of the notch reflectors comprises one or more cholesteric liquid crystal (CLC) layers, wherein each of the CLC layers comprises a plurality of chiral structures, wherein each of the chiral structures comprises a plurality of liquid crystal molecules that extend in a layer depth direction and are successively rotated in a first rotation direction, and wherein arrangements of the liquid crystal molecules of the chiral structures vary periodically in a lateral direction perpendicular to the layer depth direction such that the one or more CLC layers are configured to Bragg-reflect incident light,” taken as a whole with the remaining features of Claim 42.  Claims 43 and 44 depend from Claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/           Primary Examiner, Art Unit 2871                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Where the remainder of the claim is not required, as Schowengerdt teaches the first option for the structure comprising the mirror.